Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel: 973-882-8810 Fax: 973-882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Registration Statement (Form S-1) pertaining to the registration of 1,000,000 shares of common stock of Vecast, Inc., of our report dated September 16, 2010 with respect to the consolidated financial statement of Vecast, Inc. for the years ended December 31, 2009 and 208 and of our report dated December 10, 2010 with respect to the consolidated financial statement of Vecast, Inc. for the period ended September 30, 2010. We also consent to the reference to us under heading “Experts” in the above referenced Registration Statement. /s/ Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey December 13, 2010
